SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 033-75706-01 BERRY PLASTICS CORPORATION ( Exact name of registrant as specified in its charter ) Delaware 35-1814673 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Registrant’s telephone number, including area code: (812) 424-2904 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes [ ] No [ X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] Smaller reporting company [ ] Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes[] No [X] As of May 14, 2012, all of the outstanding 100 shares of the Common Stock, $.01 par value, of Berry Plastics Corporation were held by Berry Plastics Group, Inc. Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S. Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 3089 35-1948748 (a) Berry Iowa, LLC Delaware 3089 42-1382173 (a) Berry Plastics Design, LLC Delaware 3089 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 3089 57-1029638 (a) Berry Sterling Corporation Delaware 3089 54-1749681 (a) CPI Holding Corporation Delaware 3089 34-1820303 (a) Knight Plastics, LLC Delaware 3089 35-2056610 (a) Packerware, LLC Delaware 3089 48-0759852 (a) Pescor, Inc. Delaware 3089 74-3002028 (a) Poly-Seal, LLC Delaware 3089 52-0892112 (a) Venture Packaging, Inc. Delaware 3089 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 3089 34-1809003 (a) Berry Plastics Opco, Inc. Delaware 3089 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 3089 36-4509933 (a) Berry Plastics Acquisition Corporation IX Delaware 3089 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 3089 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 3089 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 3089 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 3089 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 3089 35-2184293 (a) Kerr Group, LLC Delaware 3089 95-0898810 (a) Saffron Acquisition, LLC Delaware 3089 94-3293114 (a) Setco, LLC Delaware 3089 56-2374074 (a) Sun Coast Industries, LLC Delaware 3089 59-1952968 (a) Cardinal Packaging, Inc. Delaware 3089 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 2672 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 2672 20-4104683 (a) Caplas LLC Delaware 3089 20-3888603 (a) Caplas Neptune, LLC Delaware 3089 20-5557864 (a) Captive Plastics Holdings, LLC Delaware 3089 20-1290475 (a) Captive Plastics, LLC Delaware 3089 22-1890735 (a) Grafco Industries Limited Partnership Maryland 3089 52-1729327 (a) Rollpak Corporation Delaware 3089 35-1582626 (a) Pliant, LLC Delaware 2673 43-2107725 (a) Pliant Corporation International Utah 2673 87-0473075 (a) Uniplast Holdings, LLC Delaware 2673 13-3999589 (a) Uniplast U.S., Inc. Delaware 2673 04-3199066 (a) Berry Plastics SP, Inc. Delaware 3089 52-1444795 (a) Berry Plastics Filmco, Inc. Delaware 3089 34-1848686 (a) BPRex Closure Systems, LLC Delaware 3089 27-4588544 (a) BPRex Closures, LLC Delaware 3089 27-4579074 (a) BPRex Delta, Inc. Delaware 3089 71-0725503 (a) BPRex Closures Kentucky, Inc. Delaware 3089 56-2209554 (a) (a) 101 Oakley Street, Evansville, IN 47710 2 EXPLANATORY NOTE Berry Plastics Corporation (“Berry” or the Company) is filing this amendment to its Form 10-Q for the period ended March 31, 2012 (this “Amendment” or “10-Q/A”) as originally filed with the Securities and Exchange Commission (the “SEC”) on May 14, 2012 (the “Original Filing”), to amend the following items: · The presentation of our Guarantor and Non-Guarantor of Financial Information. The Company has notes outstanding which are fully, jointly, severally, and unconditionally guaranteed by substantially all of Berry’s domestic subsidiaries. Separate narrative information or financial statements of the guarantor subsidiaries have not been included because they are 100% owned by the parent company and the guarantor subsidiaries unconditionally guarantee such debt on a joint and several basis. A guarantee of a guarantor of the securities will terminate upon the following customary circumstances: the sale of the capital stock of such guarantor if such sale complies with the indenture, the designation of such guarantor as an unrestricted subsidiary, the defeasance or discharge of the indenture, as a result of the holders of certain other indebtedness foreclosing on a pledge of the shares of a guarantor subsidiary or if such guarantor no longer guarantees certain other indebtedness of the issuer. The guarantees are also limited as necessary to prevent them from constituting a fraudulent conveyance under applicable law and guarantees guaranteeing subordinated debt are subordinated to certain other of the Company’s debts. Our guarantor financial information includes all of our domestic operating subsidiaries and our non-guarantor subsidiaries include our foreign subsidiaries and BP Parallel, LLC, a domestic non-guarantor subsidiary that was established to repurchase debt obligations of the Company and Berry Plastics Group, Inc., the parent company of the Company. The debt repurchases were all made in open market transactions with third parties. The Company has revised its presentation for the Guarantor and Non-Guarantor Financial Information in this Amendment. The Company uses the equity method to account for its investment in its subsidiaries. The revised presentation separates the intercompany receivable balance that was previously included in our Parent Company – Investment in Subsidiary line item on the balance sheet. The revised presentation also separates the intercompany payable from total equity. There is no stated redemption date on these intercompany balances, so they are recorded as a current asset and a current liability in our balance sheet. We have also revised the presentation of our statement of cash flows and reclassified the activity for our Parent Company from Operating Activities to Investing Activities and for our Guarantor and Non-Guarantor subsidiaries from Operating Activities to Investing and Financing Activities. The principal elimination entries eliminate investments in subsidiaries, intercompany balances and repurchases of debt obligations of Berry Plastics Corporation by BP Parallel, LLC. · Based on the re-evaluation of the deficiencies disclosed in our Form 10-KA, our Chief Executive Officer and Chief Financial Officer concluded that the design and operation of our disclosure controls and procedures were not effective to ensure that information required to be disclosed was reported at the acceptable level of detail for the period covered by the Original Filing. This Amendment amends the following sections of the Original Filing: Item 1 - Financial Statements Item 4 - Controls and Procedures Item 6 - Exhibits In addition, the Company’s Chief Executive Officer and Chief Financial Officer have provided new certifications in connection with this Amendment (Exhibits 31.1, 31.2, 32.1, and 32.2). Except as described above, no other amendments have been made to the Original Filing. This amendment does not reflect any events that have occurred subsequent to the date of the Original Filing and speaks only as of such date. 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Form 10-Q/A includes "forward-looking statements," within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), with respect to our financial condition, results of operations and business and our expectations or beliefs concerning future events. The forward-looking statements include, in particular, statements about our plans, strategies and prospects under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations". You can identify certain forward-looking statements by our use of forward-looking terminology such as, but not limited to, "believes," "estimates," "intends," "plans," "likely," "will," "would," "could" and similar expressions that identify forward-looking statements. All forward-looking statements involve risks and uncertainties. Many risks and uncertainties are inherent in our industry and markets. Others are more specific to our operations. The occurrence of the events described and the achievement of the expected results depend on many events, some or all of which are not predictable or within our control. Actual results may differ materially from the forward-looking statements contained in this Form 10-Q/A. Factors that could cause actual results to differ materially from those expressed or implied by the forward-looking statements include: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; · risks related to our acquisition strategy and integration of acquired businesses; · reliance on unpatented know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; and · the other factors discussed in our Form 10-K for the fiscal year ended October 1, 2011 in the section titled “Risk Factors.” Readers should carefully review the factors discussed in our Form 10-K for the fiscal year ended October 1, 2011 in the section titled “Risk Factors” and other risk factors identified from time to time in our periodic filings with the Securities and Exchange Commission (“SEC”) and should not place undue reliance on our forward-looking statements. We undertake no obligation to update any forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. AVAILABLE INFORMATION We make available, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10‑Q, current reports on Form 8-K and amendments, if any, to those reports through our Internet website as soon as practicable after they have been electronically filed with or furnished to the Securities and Exchange Commission. Our internet address is www.berryplastics.com. The information contained on our website is not being incorporated herein. 4 Berry Plastics Corporation Form 10-Q/A Index For Quarterly Period Ended March 31, 2012 Page No. Part I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets6 Consolidated Statements of Operations and Comprehensive Income (Loss) 7 Consolidated Statements of Changes in Stockholders’ Equity 8 Consolidated Statements of Cash Flows 9 Notes to Consolidated Financial Statements 10 Item 4. Controls and Procedures 25 Part II. Other Information Item 6. Exhibits 25 5 Berry Plastics Corporation Consolidated Balance Sheets (In Millions of Dollars) March 31, 2012 October 1, 2011 Assets (Unaudited) Current assets : Cash and cash equivalents $ 32 $ 42 Accounts receivable (less allowance for doubtful accounts of $2 at March 31, 2012 and $4 at October 1, 2011) 543 Inventories: Finished goods 338 Raw materials and supplies 240 578 Deferred income taxes 61 62 Prepaid expenses and other current assets 46 30 Total current assets 1,255 Property, plant and equipment Land, buildings and improvements 268 Equipment and construction in progress 1,836 2,104 Less accumulated depreciation 854 1,250 Goodwill, intangible assets and deferred costs, net 2,704 Other assets 396 Total assets $5,605 Liabilities and stockholders' equity Current liabilities: Accounts payable $ 316 $ 352 Accrued expenses and other current liabilities 285 Current portion of long-term debt 34 34 Total current liabilities 671 Long-term debt, less current portion 4,537 Deferred income taxes 204 Other long-term liabilities 187 Total liabilities 5,599 Commitments and contingencies Stockholders' equity: Parent company investment, net 627 Non-controlling interest 3 3 Accumulated deficit (576) Accumulated other comprehensive loss (48) Total stockholders’ equity 24 6 Total liabilities and stockholders' equity $5,605 See notes to consolidated financial statements. 6 Berry Plastics Corporation Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (In Millions of Dollars) Quarterly Period Ended Two Quarterly Periods Ended March 31, 2012 April 2, 2011 March 31, 2012 April 2, Net sales $ 1,183 $ 1,104 $ 2,320 $ 2,145 Costs and expenses: Cost of goods sold 939 1,841 Selling, general and administrative 81 70 133 Amortization of intangibles 26 26 54 53 Restructuring and impairment charges 3 10 26 31 Other operating expenses 10 7 25 17 Operating income 91 52 70 Other expense (income), net 2 — 66 Interest expense 82 80 160 Interest income (26) (48) Net income (loss) before income taxes 41 (2) 22 (108) Income tax expense (benefit) 16 — 9 (37) Net income (loss) $ 25 $ (2) $ 13 $ (71) Comprehensive income (loss) 33 7 21 (57) See notes to consolidated financial statements. 7 Berry Plastics Corporation Consolidated Statement of Changes in Stockholders' Equity For the Quarterly Period Ended March 31, 2012 and April 2, 2011 (Unaudited) (In Millions of Dollars) Parent Company Investment, net Non-Controlling Interest Accumulated Deficit Accumulated Other Comprehensive Loss Total Balance at October 2, 2010 $ 627 $ — $ (347) $ (23) $257 Stock compensation expense 1 — — — 1 Derivative amortization — — — 1 1 Net loss — — (71) — (71) Interest rate hedge, net of tax — — — 5 5 Currency translation — — — 9 9 Balance at April 2, 2011 $ 628 $ — $ (418) $ (8) $202 Parent Company Investment, net Non-Controlling Interest Accumulated Deficit Accumulated Other Comprehensive Loss Total Balance at October 1, 2011 $ 627 $ 3 $ (576) $ (48) $ 6 Net transfers to parent (6) — — — (6) Stock compensation expense 2 — — — 2 Derivative amortization — — — 1 1 Net income — — 13 — 13 Currency translation — — — 8 8 Balance at March 31, 2012 $ 623 $ 3 $ (563) $ (39) $ 24 See notes to consolidated financial statements. 8 Berry Plastics Corporation Consolidated Statements of Cash Flows (Unaudited) (In Millions of Dollars) Two Quarterly Periods Ended March 31, 2012 April 2, 2011 Operating activities Net income (loss) $ 13 $ (71) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 116 Amortization of intangibles 54 53 Non-cash interest expense 10 9 Non-cash interest income (48) Deferred income tax expense (benefit) 7 (39) Loss on disposal and impairment of assets 20 — Loss on extinguishment of debt — 68 Other non-cash expense 3 15 Changes in operating assets and liabilities: Accounts receivable, net 54 (2) Inventories 39 Prepaid expenses and other assets 7 Accounts payable and other liabilities (35) Net cash from operating activities 112 Investing activities Additions to property, plant and equipment (94) Proceeds from disposal of assets 8 2 Investment in Berry Plastics Group debt securities — Acquisition of businesses, net of cash acquired 7 (2) Net cash from investing activities (94) Financing activities Proceeds from long-term borrowings — 800 Repayments on long-term borrowings (824) Debt financing costs — (16) Transfers to parent, net — Net cash from financing activities (40) Effect of exchange rate changes on cash — — Net change in cash (22) Cash and cash equivalents at beginning of period 42 148 Cash and cash equivalents at end of period $ 32 $ 126 See notes to consolidated financial statements. 9 Berry Plastics Corporation Notes to Consolidated Financial Statements (Unaudited) (In Millions of dollars, except as otherwise noted) 1. Background and Nature of Operations Berry Plastics Corporation (“Berry” or the “Company”) is one of the world’s leading manufacturers and marketers of plastic packaging products, plastic film products, specialty adhesives and coated products. Berry is a wholly-owned subsidiary of Berry Plastics Group, Inc. (“Berry Group”) which is primarily owned by affiliates of Apollo Management, L.P. (“Apollo”) and Graham Partners. Berry’s key principal products include containers, drink cups, bottles, closures and overcaps, tubes and prescription containers, trash bags, stretch films, engineered films, printed films and tapes which we sell into a diverse selection of attractive and stable end markets, including food and beverage, healthcare, personal care, quick service and family dining restaurants, custom and retail, agricultural, horticultural, institutional, industrial, construction, aerospace, and automotive. 2. Basis of Presentation The accompanying unaudited Consolidated Financial Statements of Berry have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions for Form 10-Q and Article 10 of Regulation S-X of the Securities Act of 1934. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full fiscal year. The accompanying financial statements include the results of the Company and its wholly and majority owned subsidiaries. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the fiscal year ended October 1, 2011. All intercompany transactions have been eliminated. The Company issued financial statements by filing with the Securities and Exchange Commission and has evaluated subsequent events up to the time of the filing. Related Party Transactions and Allocations The Company has recorded management fees of $3 and $2 for the quarterly period ended and $5 and $4 for the two quarterly periods ended March 31, 2012 and April 2, 2011, charged by Apollo and other investors to Berry Group and recorded income taxes to push down the respective amounts that relate to the consolidated operations of the Company. Parent company investment, net in our Consolidated Balance Sheets includes the equity from Berry Group that was invested in Berry by Apollo and other shareholders. BP Parallel LLC, a non-guarantor subsidiary of the Company, has invested $4 to purchase assignments of $5 of Berry Group’s senior unsecured term loan (“Senior Unsecured Term Loan”) for the two quarterly periods ended March 31, 2012. As of March 31, 2012, BP Parallel LLC, had invested $195 to purchase assignments of $553 of Berry Group’s senior unsecured term loan. The Company has the intent and ability to hold these securities to maturity. The investment is stated at amortized cost and the discount is being accreted under the effective interest method to interest income until the maturity of the debt. The Company has recorded their investment in Other assets in the Consolidated Balance Sheets with the fair value of the investments exceeding book value by $116 at March 31, 2012. We record the non-cash interest income and the accretion income from the discount on the purchase of Senior Unsecured Term Loan in Interest income in the Consolidated Statements of Operations. The Company recognized interest and accretion income of $33 and $26 for the quarterly period ended and $64 and $48 for the two quarterly periods ended March 31, 2012 and April 2, 2011, respectively. The net outstanding balance of the Senior Unsecured Term Loan was $53 at March 31, 2012. Berry Group filed Form S-1 Registration Statement on March 23, 2012 with the SEC to sell shares of common stock in an initial public offering. 10 3. Acquisitions Rexam Specialty and Beverage Closures In September 2011, the Company acquired 100% of the capital stock of Rexam Closures Kentucky Inc., Rexam Delta Inc., Rexam Closures LLC, Rexam Closure Systems LLC, Rexam de Mexico S. de R.L. de C.V., Rexam Singapore PTE Ltd., Rexam Participacoes Ltda. and Rexam Plasticos do Brasil Ltda. (collectively, “Rexam SBC”) pursuant to an Equity Purchase Agreement by and among Rexam Inc., Rexam Closures and Containers Inc., Rexam Closure Systems Inc., Rexam Plastic Packaging Inc., Rexam Brazil Closure Inc., Rexam Beverage Can South America S.A. and the Company. The aggregate purchase price was $351 ($340, net of cash acquired and working capital settlement during 2012). Rexam SBC’s primary products include plastic closures, fitments and dispensing closure systems, and jars. The newly added business is operated in the Company’s Rigid Closed Top reporting segment. To finance the purchase, the Company used cash on hand and existing credit facilities. The Rexam SBC acquisition has been accounted for under the purchase method of accounting, and accordingly, the purchase price has been allocated to the identifiable assets and liabilities based on estimated fair values at the acquisition date. The Company has not finalized the purchase price allocation and it is subject to change. The Company is finalizing its allocation of the purchase price to deferred income taxes and working capital. The Company has recognized goodwill on this transaction as a result of expected synergies. A portion of the goodwill will not be deductible for tax purposes. The following table summarizes the preliminary allocation of the net purchase price and the estimated fair values of the assets acquired and liabilities assumed at the date of the acquisition: Working capital $ 69 Property and equipment 199 Intangible assets 43 Goodwill 42 Other long-term liabilities (13) Net assets acquired $340 Pro forma net sales and pro forma net loss was $1,223 and $1 for the quarterly period ended and $2,370 and $68 for the two quarterly periods ended April 2, 2011, respectively. The pro forma net sales and net loss assume that the Rexam SBC acquisition had occurred as of the beginning of the respective period. The pro forma information presented above is for informational purposes only and is not necessarily indicative of the operating results that would have occurred had the Rexam SBC acquisition been consummated at the beginning of the respective period, nor is it necessarily indicative of future operating results. Further, the information reflects only pro forma adjustments for additional interest expense, amortization and closing expenses, net of the applicable income tax effects. LINPAC Packaging Filmco, Inc. In August 2011, the Company acquired 100% of the common stock of LINPAC Packaging Filmco, Inc. (“Filmco”) from LINPAC USA Holdings, Inc., a subsidiary of the UK-based LINPAC Group for a purchase price of $19. Filmco is a manufacturer of PVC stretch film packaging for fresh meats, produce, freezer and specialty applications. The newly added business is operated in the Company’s Engineered Materials reporting segment. To finance the purchase, the Company used cash on hand and existing credit facilities. The Filmco acquisition has been accounted for under the purchase method of accounting, and accordingly, the preliminary purchase price has been allocated to the identifiable assets and liabilities based on estimated fair values at the acquisition date. The Company has not finalized the purchase price allocation and it is subject to change. The Company is finalizing its allocation of the purchase price to deferred income taxes. The Company has recognized goodwill on this transaction as a result of expected synergies. A portion of the goodwill will not be deductible for tax purposes. 11 4. Restructuring and Impairment Charges The Company incurred restructuring costs related to severance, asset impairment and facility exit costs of $3 and $10 for the quarterly period ended and $26 and $31 for the two quarterly periods ended as of March 31, 2012 and April 2, 2011, respectively. The tables below set forth the significant components of the restructuring charges recognized for the quarterly period ended March 31, 2012 and April 2, 2011, by segment: Quarterly Period Ended Two Quarterly Periods Ended March 31, 2012 April 2, 2011 March 31, 2012 April 2, 2011 Rigid Open Top Severance and termination benefits $ − $ 1 $ − $ 1 Total $ − $ 1 $ − $ 1 Rigid Closed Top Severance and termination benefits $ − $ 2 $ 2 $ 2 Facility exit costs and other 1 − 1 − Asset impairment 1 − 4 − Total $ 2 $ 2 $ 7 $ 2 Engineered Materials Severance and termination benefits $ 1 $ 1 $ 2 $ 2 Facility exit costs and other − 2 1 5 Asset impairment − − 16 14 Total $ 1 $ 3 $ 19 $ 21 Flexible Packaging Severance and termination benefits $ − $ 2 $ − $ 4 Facility exit costs and other − 1 − 1 Asset impairment − 1 − 2 Total $ − $ 4 $ − $ 7 Consolidated Severance and termination benefits $1 $ 6 $ 4 $ 9 Facility exit costs and other 1 3 2 6 Asset impairment 1 1 20 16 Total $ 3 $ 10 $ 26 $ 31 The table below sets forth the activity with respect to the restructuring accrual at October 1, 2011 and Mar ch 31, 2012: Severance and termination benefits Facilities exit costs and other Non-cash Total Balance at fiscal year end 2010 $ 3 $ 3 $ – $ 6 Charges 11 10 35 56 Non-cash asset impairment – – (35) (35) Cash payments (10) (10) – (20) Balance at October 1, 2011 4 3 – 7 Charges 4 2 20 26 Non-cash asset impairment – – Cash payments – Balance at March 31, 2012 $ 4 $ 3 $ – $ 7 12 The Company made the decision to exit operations in the Engineered Materials division. This decision resulted in non-cash impairment charges of $17 recorded in Restructuring and impairment charges on the Consolidated Statement of Operations. The exited operations were immaterial to the Company and Engineered Materials segment. 5. Accrued Expenses, Other Current Liabilities and Other Long-Term Liabilities The following table sets forth the totals included in Accrued expenses and other current liabilities on the Consolidated Balance Sheets. March 31, 2012 October 1, 2011 Employee compensation, payroll and other taxes $ 79 $101 Interest 62 62 Rebates 62 60 Other 64 62 $285 The following table sets forth the totals included in Other long-term liabilities on the Consolidated Balance Sheets. March 31, 2012 October 1, 2011 Lease retirement obligation $ 20 $ 20 Sale-lease back deferred gain 34 35 Pension liability 75 79 Other 52 53 $187 6. Long-Term Debt Long-term debt consists of the following: Maturity Date March 31, 2012 October 1, 2011 Term loan April 2015 $ 1,140 $ 1,146 Revolving line of credit June 2016 195 First Priority Senior Secured Floating Rate Notes February 2015 681 8¼% First Priority Senior Secured Notes November 2015 370 Second Priority Senior Secured Floating Rate Notes September 2014 210 9 ½% Second Priority Senior Secured Notes May 2018 500 9 ¾% Second Priority Senior Secured Notes January 2021 800 10¼% Senior Subordinated Notes March 2016 127 11% Senior Subordinated Notes September 2016 455 Debt discount, net (13) Capital leases and other Various 89 100 4,571 Less current portion of long-term debt (34) $ 4,477 $ 4,537 The current portion of long-term debt consists primarily of $12 of principal payments on the term loan and $22 of principal payments related to capital lease obligations. The Company was in compliance with its covenants as of March 31, 2012. 13 7. Financial Instruments and Fair Value Measurements As part of the overall risk management, the Company uses derivative instruments to reduce exposure to changes in interest rates attributed to the Company’s floating-rate borrowings. For those derivative instruments that are designated and qualify as hedging instruments, the Company must designate the hedging instrument, based upon the exposure being hedged, as a fair value hedge, cash flow hedge, or a hedge of a net investment in a foreign operation. To the extent hedging relationships are found to be effective, as determined by FASB guidance, changes in fair value of the derivatives are offset by changes in the fair value of the related hedged item are recorded to Accumulated other comprehensive loss. Management believes hedge effectiveness is evaluated properly in preparation of the financial statements. Cash Flow Hedging Strategy For derivative instruments that are designated and qualify as cash flow hedges, the effective portion of the gain or loss on the derivative instrument is reported as a component of Accumulated other comprehensive loss and reclassified into earnings in the same line item associated with the forecasted transaction and in the same period or periods during which the hedged transaction affects earnings. In November 2010, the Company entered into two separate interest rate swap transactions to manage cash flow variability associated with $1 billion of the outstanding variable rate term loan debt (the “2010 Swaps”). The first agreement had a notional amount of $500 and became effective in November 2010. The agreement swaps three month variable LIBOR contracts for a fixed three year rate of 0.8925% and expires in November 2013. The second agreement had a notional amount of $500 and became effective in December 2010. The agreement swaps three month variable LIBOR contracts for a fixed three year rate of 1.0235% and expires in November 2013. In August 2011, the Company began utilizing 1-month LIBOR contracts for the underlying senior secured credit facility. The Company’s change in interest rate selection caused the Company to lose hedge accounting on both of the interest rate swaps. The Company recorded subsequent changes in fair value in the Consolidated Statement of Operations and will amortize the unrealized losses to Interest expense through the end of the respective swap agreements. Liability Derivatives Derivatives not designated as hedging instruments under FASB guidance Balance Sheet Location March 31, 2012 October 1, 2011 Interest rate swaps – 2010 Swaps Other long-term liabilities $7 $8 The effect of the derivative instruments on the Consolidated Statement of Operations for the quarterly period ended March 31, 2012 and April 2, 2011, are as follows: Quarterly Period Ended Two Quarterly Periods Ended Derivatives not designated as hedging instruments under FASB guidance Statement of Operations Location March 31, 2012 April 2, 2011 March 31, 2012 April 2, 2011 Interest rate swaps – 2010 Swaps Other expense (income) $ 2 $ – $ (1) $(1) Interest expense $ 1 $ – $ 2 $ 1 The Fair Value Measurements and Disclosures section of the Accounting Standards Codification (“Codification” or “ASC”) defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, and establishes a framework for measuring fair value. This section also establishes a three-level hierarchy (Level 1, 2 or 3) for fair value measurements based upon the observability of inputs to the valuation of an asset or liability as of the measurement date. This section also requires the consideration of the counterparty’s or the Company’s nonperformance risk when assessing fair value. The Company’s interest rate swap fair values were determined using Level 2 inputs as other significant observable inputs were not available. 14 The Company’s financial instruments consist primarily of cash and cash equivalents, investments, long-term debt, interest rate swap agreements and capital lease obligations. The fair value of the Company’s investments and long-term debt were determined using Level 2 inputs, which include using quoted prices in inactive markets or significant other observable inputs for identical or comparable assets or liabilities. The fair value of our investments exceeded book value at March 31, 2012 and October 1, 2011, by $116 and $159, respectively. The following table summarizes our long-term indebtedness for which the book value was in excess of the fair value: March 31, 2012 October 1, 2011 First Priority Senior Secured Floating Rate Notes $2 $ 61 9 ½% Second Priority Notes – 83 9¾% Second Priority Notes – 140 Second Priority Senior Secured Floating Rate Notes 7 38 11% Senior Subordinated Notes – 64 10 ¼% Senior Subordinated Notes – 18 Non-recurring Fair Value Measurements The Company has certain assets that are measured at fair value on a non-recurring basis when impairment indicators are present. The assets are adjusted to fair value only when the carrying values exceed the fair values. The categorization of the framework used to price the assets is considered a Level 3, due to the subjective nature of the unobservable inputs used to determine the fair value. These assets include primarily our definite lived and indefinite lived intangible assets, including Goodwill and our property plant and equipment. For the quarterly period ended March 31, 2012, there were no adjustments to the fair value of our goodwill or other indefinite lived intangible assets as there were no indicators that would have required interim testing. Included in the following table are the major categories of assets measured at fair value on a non-recurring basis as of March 31, 2012, along with the impairment loss recognized on the fair value measurement during the period: As of March 31, 2012 Level 1 Level 2 Level 3 Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs Total Quarter Ended March 31, 2012 Impairment Loss Two Quarterly Periods Ended March 31, 2012 Impairment Loss Definite lived intangible assets $ - $ - $ 814 $ 814 $ - $ 17 Property, plant, and equipment - - 1,213 1,213 1 3 Total $ - $ - $ 2,027 $ 2,027 $ 1 $ 20 15 As of April 2, 2011 Level 1 Level 2 Level 3 Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs Total Quarter Ended April 2, 2011 Impairment Loss Two Quarterly Periods Ended April 2, 2011 Impairment Loss Property, plant, and equipment - - $ 1,112 $ 1,112 $ 1 $ 16 Total $ - $ - $ 1,112 $ 1,112 $ 1 $ 16 Valuation of Property, Plant and Equipment and Definite Lived Intangible Assets The Company periodically realigns their manufacturing operations which results in facilities being closed and shut down and equipment transferred to other facilities or equipment being scrapped. The Company utilizes appraised values to corroborate the fair value of the facilities and has utilized a scrap value based on prior facility shut downs to estimate the fair value of the equipment, which has approximated the actual value that was received. When impairment indicators exist, the Company will also perform an undiscounted cash flow analysis to determine the recoverability of the Company’s long lived assets. The Company wrote-down their property, plant, and equipment with a carrying value of $1,216 to its fair value of $1,213, which resulted in an impairment charge of $3 for the two quarterly periods ended March 31, 2012. The Company wrote-down their definite lived intangible assets with a carrying value of $831 to their fair value of $814, which resulted in an impairment charge of $17 for the two quarterly periods ended March 31, 2012. These charges were due to their decision to exit certain operations that were immaterial to the Company’s consolidated operations. The Company also wrote-down their property, plant, and equipment with a carrying value of $1,128 to its fair value of $1,112, which resulted in an impairment charge of $16 for the two quarterly periods ended April 2, 2011. 8. Income Taxes The effective tax rate from continuing operations was 40% and 34% for the two quarterly periods ended March 31, 2012 and April 2, 2011, respectively. A reconciliation of income tax benefit, computed at the federal statutory rate, to income tax expense (benefit), as provided for in the financial statements, is as follows: Quarterly Period Ended Two Quarterly Periods Ended March 31, 2012 April 2, 2011 March 31, 2012 April 2, 2011 Income tax expense (benefit) computed at statutory rate $(1) $8 $(38) State income tax expense (benefit), net of federal taxes 1 − − (1) Change in valuation allowance − 1 1 3 Other − − − (1) Income tax expense (benefit) $ − $9 $(37) 9. Operating Segments Effective January 1, 2012 the Company reorganized its flexible films businesses, which included the Tapes, Bags and Coatings and Specialty Films divisions, into two new operating divisions; Flexible Packaging and Engineered Materials. The Company’s operations are organized into four reporting segments: Rigid Open Top, Rigid Closed Top, Engineered Materials, and Flexible Packaging. The prior year amounts have been restated for the new operating segments. The Company has manufacturing and distribution centers in the United States, Canada, Mexico, Belgium, Australia, Brazil, Malaysia, Germany and India. The United States operation represents 93% of the Company’s net sales and 94% of the long-lived assets. The Canadian operations represent 2% of net sales and 2% of long-lived assets. Mexican operations represent 1% of net sales and 2% of long-lived assets. Belgium operations represent 2% of net sales. All other jurisdictions represent less than 1% of net sales or long-lived assets. Selected information by reportable segment is presented in the following table: 16 Quarterly Period Ended Two Quarterly Periods Ended March 31, 2012 April 2, 2011 March 31, 2012 April 2, 2011 Net sales: Rigid Open Top $ 296 $ 290 $ 583 $ 565 Rigid Closed Top 254 480 Engineered Materials 354 705 Flexible Packaging 206 395 Total net sales $1,104 $2,145 Operating income (loss): Rigid Open Top $31 $ 76 $ 54 Rigid Closed Top 24 22 27 38 Engineered Materials 19 9 20 (1) Flexible Packaging 4 (10) (21) Total operating income $52 $ 70 Depreciation and amortization: Rigid Open Top $25 $ 49 Rigid Closed Top 32 23 67 46 Engineered Materials 17 17 34 37 Flexible Packaging 15 21 29 37 Total depreciation and amortization $86 $169 March 31, 2012 October 1, 2011 Total assets: Rigid Open Top $1,909 Rigid Closed Top 2,096 Engineered Materials 950 Flexible Packaging 650 Total assets $5,605 Goodwill: Rigid Open Top $ 681 $ 681 Rigid Closed Top 819 Engineered Materials 53 55 Flexible Packaging 40 40 Total goodwill $1,595 17 10. Condensed Consolidating Financial Information The Company has notes outstanding which are fully, jointly, severally, and unconditionally guaranteed by substantially all of Berry’s domestic subsidiaries. Separate narrative information or financial statements of the guarantor subsidiaries have not been included because they are 100% owned by the parent company and the guarantor subsidiaries unconditionally guarantee such debt on a joint and several basis. A guarantee of a guarantor of the securities will terminate upon the following customary circumstances: the sale of the capital stock of such guarantor if such sale complies with the indenture, the designation of such guarantor as an unrestricted subsidiary, the defeasance or discharge of the indenture, as a result of the holders of certain other indebtedness foreclosing on a pledge of the shares of a guarantor subsidiary or if such guarantor no longer guarantees certain other indebtedness of the issuer. The guarantees are also limited as necessary to prevent them from constituting a fraudulent conveyance under applicable law and guarantees guaranteeing subordinated debt are subordinated to certain other of the Company’s debts. Presented below is condensed consolidating financial information for the parent company, guarantor subsidiaries and non-guarantor subsidiaries. Our guarantor financial information includes all of our domestic operating subsidiaries and our non-guarantor subsidiaries include our foreign subsidiaries and BP Parallel, LLC, a domestic non-guarantor subsidiary that was established to repurchase debt obligations of the Company and Berry Plastics Group, Inc., the parent company of Berry Plastics Corporation. The debt repurchases were all made in open market transactions with third parties. The Company has revised its presentation for the Guarantor and Non-Guarantor Financial Information from what was initially filed in our Form 10-Q on May 14, 2012. The Company uses the equity method to account for its investment in its subsidiaries. The revised presentation separates intercompany receivable balance that was previously included in our Parent Company – Investment in Subsidiary line item on the balance sheet. The revised presentation also separates the intercompany payable from total equity. There is no stated redemption date on these intercompany balances, so they are recorded as a current asset and a current liability in our balance sheet. We have also revised the presentation of our statement of cash flows and reclassified the activity for our Parent Company from Operating Activities to Investing Activities and for our Guarantor and Non-Guarantor subsidiaries from Operating Activities to Investing and Financing Activities. The principal elimination entries eliminate investments in subsidiaries, intercompany balances and repurchases of debt obligations of Berry Plastics Corporation by BP Parallel, LLC. The below tables represent changes from our originally filed Condensed Supplemental Consolidated Financials: Condensed Supplemental Consolidated Balance Sheet As of March 31, 2012 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Intercompany receivable 3,899 - - (3,899) - Investment in Subsidiaries (3,899) - - 3,899 - Total Assets $ - $ - $ - $ - $ - Intercompany payable - 3,844 55 (3,899) - Total equity - (3,844) (55) 3,899 - Total Liabilities & Equity $ - $ - $ - $ - $ - Condensed Supplemental Consolidated Balance Sheet As of Fiscal Year end 2011 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Intercompany receivable 4,016 - - (4,016) - Investment in Subsidiaries (4,016) - - 4,016 - Total Assets $ - $ - $ - $ - $ - Intercompany payable - 3,956 60 (4,016) - Total equity - ( 3,956) (60) 4,016 - Total Liabilities & Equity $ - $ - $ - $ - $ - 18 Condensed Supplemental Consolidated Statement of Cash Flows Two Quarterly Periods Ended March 31, 2012 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Cash Flow from Operating Activities $ (122) $ 125 $ (3) $ - $ - Cash Flow from Investing - (Contributions) distributions to/from subsidiaries (4) - - 4 - Changes in intercompany balances 126 - - (126) - Investment in Berry Plastics debt securities - Net cash used in investing activities 122 - - (122) - Cash Flow from Financing Repayment of long-term debt - Changes in intercompany balances - (125) (1) 126 - Contribution from Parent - - 4 (4) - Net cash provided by financing activities - (125) 3 122 - Condensed Supplemental Consolidated Statement of Cash Flows Two Quarterly Periods Ended April 2, 2011 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Cash Flow from Operating Activities $ (18) $ 27 $ (9) $ - $ - Cash Flow from Investing - (Contributions) distributions to/from subsidiaries - Changes in intercompany balances 18 - - (18) - Investment in Berry Plastics debt securities - Net cash used in investing activities 18 - - (18) - Cash Flow from Financing Repayment of long-term debt - Changes in intercompany balances - (27) 9 18 - Contribution from Parent - Net cash provided by financing activities - (27) 9 18 - The tables below represent our Condensed Supplemental Consolidate Financials: March 31, 2012 Parent Company Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Consolidated Consolidating Balance Sheet Current assets $ 255 $ 829 $ 121 $ – $ 1,205 Intercompany receivable – – – Net property, plant and equipment 73 – Investment in subsidiaries – – – Other noncurrent assets Total assets Current liabilities $ 240 $ 341 $ 38 $ (2) $ 617 Intercompany payable – 55 – Noncurrent liabilities 17 Equity (deficit) 24 24 Total liabilities and equity (deficit) 19 October 1, 2011 Parent Company Guarantor Subsidiaries Non-guarantor Subsidiaries Eliminations Consolidated Consolidating Balance Sheet Current assets $ 270 $ 870 $ 115 $ – $ 1,255 Intercompany receivable 4,016 – – (4,016) – Net property, plant and equipment 129 1,048 73 – 1,250 Investment in subsidiaries 417 – – (417) – Other noncurrent assets 207 2,454 563 3,100 Total assets $5,039 $4,372 $751 $ (4,557) $5,605 Current liabilities $ 277 $ 357 $ 38 $ (1) $ 671 Intercompany payable – 3,956 60 (4,016) – Noncurrent liabilities 4,756 308 18 (154) 4,928 Equity (deficit) 6 (249) 635 (386) 6 Total liabilities and equity (deficit) $5,039 $4,372 $751 $ (4,557) $5,605 Quarterly Period Ended March 31, 2012 Parent Company Guarantor Subsidiaries Non- Guarantor Subsidiaries Eliminations Total Consolidating Statement of Operations Net sales $ 140 $ – Cost of goods sold 74 – Selling, general and administrative 12 61 8 – 81 Amortization of intangibles 3 23 – – 26 Restructuring and impairment charges – 2 1 – 3 Other operating expenses 7 2 1 – 10 Operating income (loss) 91 4 – 91 Other expense, net 2 – – – 2 Interest expense (income), net 10 66 – 48 Equity in net income of subsidiaries – – 56 — Income (loss) before income taxes 40 25 32 41 Income tax expense 15 – 1 – 16 Net income (loss) $ 25 $ 25 $ 31 $ 25 Comprehensive income (loss) $ 25 $ 25 $ 39 $ 33 20 Quarterly Period Ended April 2, 2011 Parent Company Guarantor Subsidiaries Non- Guarantor Subsidiaries Eliminations Total Consolidating Statement of Operations Net sales $ 167 $842 $95 $ – $1,104 Cost of sales 152 704 83 – 939 Selling, general and administrative expenses 11 51 8 – 70 Amortization of intangibles 3 23 – – 26 Restructuring and impairment charges, net 1 9 – – 10 Other operating expenses 1 4 2 – 7 Operating income (loss) (1) 51 2 – 52 Interest expense (income), net 12 61 (19) – 54 Equity in net income of subsidiaries (11) – – 11 – Income (loss) before income taxes (2) (10) 21 (11) (2) Income tax expense (benefit) – (1) 1 – – Net income (loss) $ (2) $ (9) $ 20 $(11) $ (2) Comprehensive income (loss) $ 1 $ (9) $ 26 $(11) $ 7 21 Two Quarterly Periods Ended March 31, 2012 Parent Company Guarantor Subsidiaries Non- Guarantor
